Citation Nr: 1112587	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-40 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from July 2002 to November 2002 and again from February 2003 to March 2004.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his military service.

2.  There is no competent medical evidence that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  

3.  The Veteran's current tinnitus is related to his military service.
.

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he suffers from bilateral hearing loss and tinnitus as a result of his service with the United States Army from July 2002 to November 2002 and again from February 2003 to March 2004.  Specifically, he contends that he was exposed to significant acoustic trauma during his military service to include explosions of RPGs (rocket propeller grenades) and mortar rounds while teaching Iraqi police officers how to shoot at the firing ranges and wore no hearing protection.  Significantly, the Veteran has alleged having a sudden onset of tinnitus and hearing loss in July 2003 following an incident where the Veteran was exposed to an AK-47 (Avtomat Kalashnikova 1947) discharging at close range in a small room.  

The Veteran has submitted several statements from fellow service-members (S.A.S., J.A.P., and M.F.), his commanding officer (J.R.B.) and his fiancé (S.S.) dated in January and February 2009.  These statements also allege that the Veteran was, in fact, exposed to loud noises during military service and that the Veteran has experienced hearing loss and tinnitus since his military service.     

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495.

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

Factual Background

The Veteran's service treatment records include an audiological examination conducted during the Veteran's enlistment in December 2001 which reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0
0
0
Left Ear
10
0
0
0
0

Puretone Threshold Average
Right Ear
0
Left Ear
2

In a February 2004 post-deployment examination the Veteran denied "ringing of the ears."  He also checked "sometimes" to the question regarding how often he had exposure to loud noises.  A subsequent December 2005 audiological examination revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
5
5
0
Left Ear
5
5
5
5
0

Puretone Threshold Average
Right Ear
3
Left Ear
4

In a February 2007 Report of Medical History the Veteran denied "hearing loss or wear a hearing aid."  An audiological examination in February 2007 reported the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
5
5
Left Ear
10
10
5
5
5


Puretone Threshold Average
Right Ear
5
Left Ear
7

In December 2007, the Veteran submitted claims for service connection for bilateral hearing loss and tinnitus.    

The Veteran was afforded a VA audiological examination in April 2008.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5
0
0
Left Ear
5
5
5
0
0

Puretone Threshold Average
Right Ear
4
Left Ear
3

Speech Recognition
Right Ear
100%
Left Ear
100%
 
The examiner noted that hearing was within normal limits for both the right and left ear.  The examiner also noted a report of constant tinnitus in the left ear only, which was described as having a sudden onset of tinnitus and hearing loss in July 2003 following an incident where the Veteran was exposed to an AK-47 discharging at close range in a small room.  

With regard to the tinnitus, the examiner reviewed the Veteran's claims file, including his service treatment records, and noted that they were negative for hearing loss and/or tinnitus.  The examiner also noted that the Veteran had normal audiometric results at the time of the examination and noted that the Veteran denied tinnitus on a post-deployment health examination dated in February 2004.  Given that the Veteran's own denial of tinnitus on the February 2004 post-deployment health assessment was inconsistent with the described onset of tinnitus in 2003, the examiner opined that it was less likely than not that the Veteran's current tinnitus is related to his military service.  The examiner also noted that, since the Veteran had normal audiometric thresholds at the time of the examination, there was no basis for service connection for hearing loss.  

Also of record are VA outpatient treatment reports dated through October 2009.  While these records primarily reflect treatment for the Veteran's posttraumatic stress disorder (PTSD), they also show complaints of bilateral hearing loss and tinnitus.  Significantly, a January 2008 note shows a history of bilateral tinnitus which began "several years ago."  This report also shows normal hearing for both the right and left ear on audiological examination.

Analysis

The Board finds that service connection for bilateral hearing loss is not in order.  There is no evidence of a diagnosis of bilateral hearing loss for VA compensation purposes.  Both the January 2008 VA treatment record and the April 2008 VA audiological examination note that the Veteran's hearing is within normal limits for both the right and left ear and do not show that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  As was stated earlier, current disability is required in order to establish service connection.  In some cases, a Veteran is competent to diagnose a disorder.  See Jandreau v. 492 F. 3d at 1372; Davidson, 581 F.3d at 1313.  However, this case involves whether the Veteran has hearing loss for VA compensation purposes, and is not a disorder so observable as to be susceptible to lay diagnosis.  As there is no medical evidence that the Veteran has a current diagnosis of bilateral hearing loss, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b).
    
However, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b).  While service treatment records show no complaints of tinnitus or hearing loss in service and the April 2008 VA examiner provided an opinion that the Veteran's tinnitus was not related to his military service, the Veteran has also submitted five statements from fellow service-members, his commanding officer, and his fiancé supporting the Veteran's claim of an onset of tinnitus during military service.  The continuity of symptomatology evident from these supporting statements provides a plausible basis to conclude that the Veteran's tinnitus is related to his military service.  

Tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The April 2008 VA examination included a diagnosis of tinnitus, but also included the examiner's opinion that the tinnitus complained of by the Veteran was not related to service because the service treatment records include the Veteran's denial of a history of ringing in the ears on a post-deployment physical.  The record also includes statements submitted after that examination from several individuals who served with the Veteran who attest to the fact that during service, he told them that his ears were ringing.  The available evidence appears to be in a state of equipoise regarding incurrence in service.  The Board finds that when all doubt is resolved in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in December 2007.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

A review of the claims file reveals that the Veteran applied for Social Security disability benefits due to his PTSD and was denied such benefits in approximately January 2009.  However, neither the administrative decision nor the medical records underlying this application are on file.  While VA is normally required to obtain Social Security disability records pursuant to Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Board finds that such records are not necessary in this case as the issues on appeal pertain to the Veteran's bilateral hearing loss and tinnitus and not his PTSD.
 
VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


